Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2022 was filed after the mailing date of the application on 11/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments, filed 3/4/2022, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikeda.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US Patent Pub. 2021/0073828) in view of Ikeda (US Patent Pub. 20220277402).


As per claims 1, 11 and 17:  Dutta discloses a method, comprising:
determining that an account of a user of an enterprise is an inactive account based on user account activity of the account being outside a threshold amount (Paragraph 51; By using computer technology such as machine learning and artificial intelligence to study past customer accounts, determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
Dutta does not specifically disclose determining whether the inactive account of the user is a dormant account based on peer account activity of the peer account of the peer of the user.
Ikeda discloses the active user determination means 114 determines whether a friend is an active user or not on the basis of the frequency of posting of a user of the friend account. Alternatively, the active user determination means 114 may receive information about login of a user of the friend account and determine whether the friend is an active user or not on the basis of the interval of login. A method of determining an active user is not particularly limited, and the active user determination means 114 may determine whether a friend is an active user or not by a different method from the above example (Paragraph 88).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Dutta and Ikeda in it’s entirety, to modify the technique of Dutta for determining factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts by adopting Ikeda's teaching for determines whether a friend is an active user or not on the basis of the frequency of posting of a user of the friend account. The motivation would have been to improve identifying dormant accounts. 
As per claim 2:  The method of claim 1 wherein determining the inactive account includes receiving account activity information from a plurality of accounts (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 3:  The method of claim 1 wherein determining the inactive account includes tracking account activity of a plurality of accounts (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claims 4 and 13:  The method of claim 1 wherein the account activity outside a threshold amount includes a date of last use that exceeds the threshold amount (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 5:  The method of claim 1 wherein the date of last use includes a date of a last successful login session (Paragraph 28; The first dataset 116a may include first transaction card data for each consumer in the first plurality of consumers during a first time period. The first time period may be a time period that occurs prior to the target event. The first time period may also be any of 1 to 12 months, although other time periods are also contemplated (e.g., 12 to 24 months)).
As per claim 6:  The method of claim 1 wherein an account having a date of last use that does not exceed the threshold amount is an active account (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 8:  The method of claim 1 wherein the account activity of the peer account includes a date of last use of the peer account (Paragraph 28; The first dataset 116a may include first transaction card data for each consumer in the first plurality of consumers during a first time period. The first time period may be a time period that occurs prior to the target event. The first time period may also be any of 1 to 12 months, although other time periods are also contemplated (e.g., 12 to 24 months)).
As per claims 9 and 20:  The method of claim 1 comprising: deprovisioning the dormant account (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 10:  The method of claim 1 wherein the determining whether the inactive account is a dormant account is based on peer account activity of a plurality of peer accounts to the inactive account of a plurality of peers of the user in the enterprise (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 12:  The computer readable storage device of claim 11 wherein the user account activity is based on a date of last use of the user account (Paragraph 28; The first dataset 116a may include first transaction card data for each consumer in the first plurality of consumers during a first time period. The first time period may be a time period that occurs prior to the target event. The first time period may also be any of 1 to 12 months, although other time periods are also contemplated (e.g., 12 to 24 months)).
As per claim 14:  The computer readable storage device of claim 11, the computer executable instructions to control the processor to:
receive the user account activity and the account activity of the peer account (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 15:  The computer readable storage device of claim 11, the computer executable instructions to control the processor to:
determine a plurality of peer accounts to the inactive accounts (Paragraph 4; issuing banks must maintain a high level of security and often monitor customer accounts for fraudulent behavior).
As per claim 16:  The computer readable storage device of claim 15 wherein the plurality of peer accounts are based on an organizational structure of an enterprise (Paragraph 21; the payment network 112 may have one or more processors 113a and one or more databases 113b. The payment network 112 may serve as an intermediary between the acquirer 110 and the issuer 114 and may facilitate transactions between the merchant 101 and consumer 102).
As per claim 12:  The system of claim 17 wherein the instructions are implemented with a security service of a cloud environment (Paragraph 4; maintain a high level of security and often monitor customer accounts for fraudulent behavior).
As per claim 19:  The system of claim 17 wherein the threshold amount includes one of a selected amount of time or a frequency of use (Paragraph 59; frequency).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US Patent Pub. 2021/0073828) in view of Ikeda (US Patent Pub. 20220277402) and in view of Chen (US Patent Pub. 20170193514).


As per claim 7:  The method of claim 1 determining an inactive account from an account of a user of an enterprise based on a user account activity outside a threshold amount (Paragraph 51; By using computer technology such as machine learning and artificial intelligence to study past customer accounts, determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
However Dutta in view of Ikeda do not specifically disclose wherein the account activity of the peer account includes a frequency of use of the peer account.
Chen discloses based on the activity frequency of the client account, the client account may be categorized as a dormant account when the transaction details indicate that the client account is involved in no more than one transaction during a given period (e.g., 6 months) that precedes a predetermined detecting period (Paragraph 32).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Dutta, Ikeda and Chen in it’s entirety, to modify the technique of Dutta for determining factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts by adopting Chen's teaching for based on the activity frequency of the client account, the client account may be categorized as a dormant account. The motivation would have been to improve identifying dormant accounts.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433